Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-25)  of U.S. Patent No. 16/518,851 in view of further prior art respectively. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Independent claims of U.S. Patent Application No. 10,360,064 as shown in the corresponding table below, with associated prior art within the rejection, contains every element of independent claims (21, 27, 34) respectively of the instant application and therefore anticipates the claims. 

Present Application No. 16/518,851
U.S. Patent No. 10,360,064 in view of prior art
21. A computer-implemented method comprising: obtaining, from a user, a task package including at least an indication of a runtime environment, an event trigger, 
least in part on a result of performing the task and indicating a result of executing 
27. (Currently Amended) A system comprising: one or more processors; and memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to: obtain a task package encoded in an object, the task package specifying a task to be executed in response to a trigger, the task performed at least by causing the runtime environment to execute code provided by a user; detect occurrence of the trigger; and execute the task by at least: placing the task in a queue; instantiating the runtime environment in response to a command where the runtime environment is indicated in the task package; providing the code to the runtime environment, the task, as a result of being obtained by the runtime environment, causes the runtime environment to execute computer executable instructions, including the code, to perform the task; and determining performance of the task based at least in part on obtaining a return code from the runtime environment the return code 
34. (Currently Amended) A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: obtain, from a user of a computing resource service provider, an object encoding a task package that includes an event trigger, executable code that, as a result of being executed causes performance of a task, and an indication of a runtime environment; detect an occurrence of the event trigger; place the task in a queue associated with the user, transmit a command to a computing resource that causes the computing resource to instantiate the runtime environment based at least in part on the indication included in the task package; provide at least the executable code to the runtime environment; cause the runtime environment to perform the task by at least executing the executable code; determine a result of the task based at least in part on a return code




14. A computing resource service provider, comprising: a computer system service comprising a first plurality of computing systems in a distributed computing environment, wherein the first plurality of computing systems provides one or more execution environments for executing a task; and a task service comprising a second plurality of computing systems in the distributed computing environment, the second plurality of computing systems implementing: a task processor that receives a task package including a task, the task package specifying: a trigger from a set of trigger types, the set of trigger types including a time trigger and an event trigger; a user-specified execution environment, selected from the one or more execution environments; a property of a host that will exchange information with the user-specified execution environment during task execution; and an exit 

20. One or more non-transitory computer-readable storage media having collectively stored thereon instructions that, as a result of execution by one or more processors of a system, cause the system to: receive a task package at a first service, the task package specifying a task, a trigger for the task, an exit .



Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24, 25, 27, 34  are rejected under 35 U.S.C. 103 as being unpatentable over Michaely (NPL 2012 “SYSTEM AND METHOD FOR MANAGEMENT OF BIG DATA SETS”) in view of Risbood (Pub. No. US 2014/0123129) in view of Mechelke (Pub. No. US 2013/0117749) in view of Kaufman (Pub. No. US 2013/0275492).
Claim 21, Michaely teaches “a computer-implemented method comprising: obtaining, from a user, a task package including at least an indication of a runtime environment and computer-executable programming code to perform a task ([Pg. 12] “Package designer 302 determines how the job should be constructed according to information supplied by the user, with regard to the commands of the job, such that the package includes the job definition (i.e. task), including job parameters, on the definition of the data to be manipulated. Package designer 302 provides a user profile-oriented toolbox menu, screenshots of which are shown in Figure 9, for enabling the user to design the job (that is, to design the package to be submitted for executing the job). The job parameters are then passed to prediction engine 110.”), causing a host to instantiate the runtime environment in response to an request ([pg. 13] Once the job parameters have been finalized, prediction engine 110 provides these parameters to workload manager 118, which proceeds to provision, schedule and allocate the necessary resources for performing the data manipulations, shown conceptually as module 308. [pg. 16] In stage 4, the CMS worker process creates, scales or deletes a Hadoop cluster according to the processed message.); providing at least a portion of the computer-executable programming code to the runtime environment for execution; causing the runtime environment to perform the task by at least executing the portion of the computer-executable programming code included in the task package; and obtain from the runtime environment return code ([pg. 15] In stage 15, the workload manager allocates existing resources to the job, such that the configured cluster is actually dedicated to performing the job; optionally the workload manager may need to stop other jobs temporarily or permanently. In stage 16, the workload manager executes the job; as necessary during execution, the workload manager polls the job’s status. Upon completion, or optionally also according to some type of status report (such as a problem being encountered during the job), the workload manager reports back to the user interface application, in stage 17.)”.
However, Michaely may not explicitly teach the remaining limitations.
Risbood teaches “a task package including ([0059] When configuring a cloud-based service for deployment, a service user or service developer provides one or more configuration files to the cloud-service provider 104. The configuration files set forth the desired initial state of the service expressed in terms of various configuration parameters. Typically, the configuration file is written in a structured way according to the rules and syntax provided or recognized by the cloud-service provider 104, such that the configuration file will be parsed and interpreted correctly by the cloud-service provider 104.)…an event trigger…the computer-executable programming code to be executed within the runtime environment as a result of an occurrence of the event trigger,detecting the occurrence of the event trigger based at least in part on information included in the task package… causing a host to instantiate the runtime environment in response to a HyperText Transfer Protocol (HTTP) request based at least in part on the indication of the runtime environment included in the task package ([0049] The hardware/firmware-level APIs can be provider-specific and implemented to support Hypertext Transfer Protocol (HTTP) and HTTP Secure (HTTPS) based communications protocols. [0075] In one example, in addition to an identifier or name of the role that the software installation plays in a deployment, a "software role" model can include model parameters for configuring various aspects of the software installation, including the virtual machines on which the software is to be installed, the location of the software binary, instructions on which installer program should be used to install the software, and so on. If the software installation requires other services or software installations to be performed first, this dependency is optionally included in the "software role" model as well. Example of dependency relationships are "start after" or "stop before." Other dependency types (e.g., install on the same virtual machine, etc.) can be supported as well.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Risbood with the teachings of Michaely in order to provide a system that teaches an event trigger comprised within a package. The motivation for applying Risbood teaching with Michaely teaching is to provide a system that allows for providing dependencies during deployment ensuring proper installation. Michaely, Risbood are analogous art directed towards software deployment. Together Michaely, Risbood teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Risbood with the teachings of Michaely by known methods and gained expected results. 
However, the combination may be silent regarding intermediate steps during deployment.
Mechelke teaches “placing a task associated with the task package in a queue associated with the user ([0025] Once computing device 500 separates the received package into the plurality of deployment groups in stage 220, method 200 may continue to stage 230 where computing device 500 may create a plurality of tasks for deploying plurality of deployment groups 405. For example, computing device 500 may create a series of tasks (e.g. a job) and save them to a content database. In order to determine what tasks to include in the content database, computing device 500 may analyze plurality of deployment groups 405 and determine what different tasks to include. In other words, the content database includes a series of tasks queued. These tasks may have dependencies between one another where the queue may be ordered so as to execute tasks that may need to go first before any subsequent tasks. For example, a task may execute a "fix-up" stage that may cause ones of the plurality of these deployment groups 405 to exchange information such as a database connection string.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Mechelke with the teachings of Michaely, Risbood in order to provide a system that teaches utilizing a queue. The motivation for applying Mechelke teaching with Michaely, Risbood teaching is to provide a system that allows for setup of package deployment. Michaely,  Risbood, Mechelke are analogous art directed towards software deployment. Together Michaely,  Risbood, Mechelke teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Mechelke with the teachings of Michaely, Risbood by known methods and gained expected results
However, the combination may be silent regarding return type.
Kaufman teaches “obtaining, from the runtime environment, an HTTP return code generated based at least in part on a result of performing the task and indicating a result of executing the portion of the computer-executable programming code ([0051] The tunnel service then processes the encapsulated response structure and prepares an HTTP response that is sent at "5" to the caller. The structure of the HTTP response is shown just below the illustration. The response includes an HTTP status code 200 indicating that the request was fulfilled, along with a payload that includes information and data resulting from the web service's processing of the caller's request. The response can now be processed by the caller as a typical HTTP response. [0074] Block 528 receives, at the caller, the HTTP response and block 530 processes the HTTP response. This can include processing the data and information that is included in the HTTP response as a result of the client executing the Web service.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kaufman with the teachings of Michaely,  Risbood, Mechelke in order to provide a system that teaches as evidence return codes may be of HTTP type for the benefit of situational awareness. Michaely,  Risbood, Mechelke, Kaufman are analogous art directed towards software field. Together Michaely,  Risbood, Mechelke, Kaufman teach every limitation of the claimed 
Claim 24, the combination teaches the claim, wherein Risbood teaches “the computer-implemented method of claim 21, wherein the event trigger further comprises at least one of: an HTTP request ([0049] The hardware/firmware-level APIs can be provider-specific and implemented to support Hypertext Transfer Protocol (HTTP) and HTTP Secure (HTTPS) based communications protocols.), an expiration of an interval of time, a published message to a topic, an email message, a sendee call, and a storage operation”.
Rational to claim 21 is applied here.
Claim 25, the combination teaches the claim, wherein Mechelke teaches “the computer-implemented method of claim 21, wherein the queue is generated in response to a command from the user and indicates at least one limit on executing the task ([0025] Once computing device 500 separates the received package into the plurality of deployment groups in stage 220, method 200 may continue to stage 230 where computing device 500 may create a plurality of tasks for deploying plurality of deployment groups 405. For example, computing device 500 may create a series of tasks (e.g. a job) and save them to a content database. In order to determine what tasks to include in the content database, computing device 500 may analyze plurality of deployment groups 405 and determine what different tasks to include. In other words, the content database includes a series of tasks queued. These tasks may have dependencies between one another where the queue may be ordered so as to execute tasks that may need to go first before any subsequent tasks. For example, a task may execute a "fix-up" stage that may cause ones of the plurality of these deployment groups 405 to exchange information such as a database connection string.)”.
Rational to claim 21 is applied here.
Claim 27, “a system comprising: one or more processors; and memory storing executable instructions that, as a result of being executed by the one or more processors, cause the system to: obtain a task package encoded in an object, the task package specifying a task to be executed in response to a is similar to claim 21 and therefore rejected with the same references and citations.
Claim 29, the combination teaches the claim, wherein Risbood teaches “the system of claim 27, wherein the trigger further comprises at least one of: a HyperText Transfer Protocol (HTTP) request, an expiration of an interval of time, a published message to a topic, an email message, a service call, and a storage operation ([0049] The hardware/firmware-level APIs can be provider-specific and implemented to support Hypertext Transfer Protocol (HTTP) and HTTP Secure (HTTPS) based communications protocols. [0075] In one example, in addition to an identifier or name of the role that the software installation plays in a deployment, a "software role" model can include model parameters for configuring various aspects of the software installation, including the virtual machines on which the software is to be installed, the location of the software binary, instructions on which installer program should be used to install the software, and so on. If the software installation requires other services or software installations to be performed first, this dependency is optionally included in the "software role" model as well. Example of dependency relationships are "start after" or "stop before." Other dependency types (e.g., install on the same virtual machine, etc.) can be supported as well.)”.
Rational to claim 21 is applied here.
Claim 34, “a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system to at least: obtain, from a user of a computing resource service provider, an object encoding a task package that includes an event trigger, executable code that, as a result of  is similar to claim 21 and therefore rejected with the same references and citations.
Claims 22, 26, 30, 31  are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in view of Breternitz.
Claim 22, the combination may not explicitly teach the limitations of the claim.
Breternitz teaches “the computer-implemented method of claim 21, wherein the task package further includes exit logic that, as a result of being executed by the runtime environment, causes the runtime environment to provide the HTTP return code after completion of the task and the HTTP return code indicating successful completion of the portion of the computer-executable programming code ([0096] “In one embodiment, configurator 22 adjusts, based on a user input (i.e. “an indication”) received via user interface 200, at least one communication network parameter to modify or limit the performance of communication network 18 during execution of the selected workload, as described herein with respect to FIGS. 11-17.” Examiner notes, see also [0108; 0220] for other host parameters that may be adjusted during workload execution among the nodes.), “exit logic ([0085] “…In one embodiment, agents 46, 50 and/or other monitoring tools are pre-installed on each node 16 and are configured by configurator 22 at each node 16 based on configuration files 28… ” [0168] “Upon completion of the job, data aggregator 84 (FIG. 3) is operative to collect data from each node 16. In particular, the data collected by the monitoring tools of each node 16 (e.g., job output, performance statistics, application logs, etc.; see module 214) are accessed by control server 12 (e.g., memory 90 of FIG. 3).” See also [FIG. 3; 0095] “In one embodiment, the custom workload container module includes a configuration file (i.e. comprising exit logic) that contains user-defined instructions and parameters for executing the workload. Exemplary instructions include instructions for testing workload parameters that are uncommon in typical workloads and/or are unique to a specific workload. Other exemplary instructions of a custom workload container module include instructions (i.e. parameters as taught by Michaely) to redirect the output or log files (i.e. status report of a problem as taught by Michaely [Pg. 15]) of the execution to a different location for further analysis (i.e. one or more operations)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Breternitz with the teachings of Michaely,  Risbood, Mechelke, Kaufman in order to provide a system that teaches exit logic for the purposes of providing return codes of Kaufman for situational awareness. Michaely, Risbood, Mechelke, Kaufman, Breternitz are analogous art directed towards software deployment. Together Michaely,  Risbood, Mechelke, Kaufman, Breternitz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Breternitz with the teachings of Michaely,  Risbood, Mechelke, Kaufman by known methods and gained expected results.
Claim 26, the combination may not explicitly teach the limitations of the claim.
Breternitz teaches “the computer-implemented method of claim 21, the computer-implemented method further comprising: determining the runtime environment failed to instantiate successfully; instantiating a second runtime environment; and providing the portion of the computer-executable programming code to the second runtime environment for execution ([0164] “In one embodiment, configurator 22 waits until a request is received from each node 16 of node cluster 14. In one embodiment, if a node 16 fails to start, i.e., based on a lack of request or acknowledgement from the node 16, configurator 22 attempts to restart that node 16. If the node 16 continues to fail to start, configurator 22 identifies and requests another available node 16 not originally included in node cluster 14 to take the place of the failed node 16. The replacement node 16 includes hardware specifications and processing capabilities that are the same or similar to the failed node 16. In one embodiment, configurator 22 continues to monitor nodes 16 throughout workload execution, and restarts nodes 16 (and the workload) that stop responding. Configurator 22 may detect nodes 16 not responding during workload execution based on failed data monitoring or other failed communications”.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Breternitz with the teachings of Michaely, Risbood, Mechelke, Kaufman in order to provide a system that teaches providing a secondary execution environment for the purposes of failover. Michaely, Risbood, Mechelke, Kaufman, Breternitz are analogous art directed towards software deployment. Together Michaely, Risbood, Mechelke, Kaufman, Breternitz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Breternitz with the teachings of Michaely, Risbood, Mechelke, Kaufman by known methods and gained expected results.
Claim 30, “the system of claim 27, wherein the task package further comprises exit logic that indicates an action to perform in response the return code, where the return code is a member of a set of return codes indicated in the exit logic” is similar to claim 22 and therefore rejected with the same references and citations.
Claim 31, “the system of claim 30, the instructions that cause the system to determine performance of the task further comprise instructions that, as a result of being executed by the one or more processors, cause the system to: instantiate a second runtime environment; and cause the second runtime environment to perform the action” is similar to claim 26 and therefore rejected with the same references and citations.
Claims 23, 37  are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in view of Andersen.
Claim 23, the combination may not explicitly teach the limitations of the claim. 
Andersen teaches “the computer-implemented method of claim 21, wherein the task package further includes a second event trigger; and wherein the computer-implemented method further comprises, prior to instantiating the runtime environment, determining satisfaction of the second event trigger based at least in part on detecting a second occurrence of a second event ([Fig. 6] test passed as event trigger [Col. 12, Lines 10-30] “At block 635, the continuous deployment system 100 automatically selects a software package for deployment. If there's only a single package ready for approval, then the continuous deployment system 100 selects that package for deployment to the next destination environment. If there are multiple software packages, then the continuous deployment system 100 determines which software packages to send to the next destination. For example, if there are multiple revisions of the same software package ready for deployment, the continuous deployment system 100 can pick the latest revision. The continuous deployment system 100 can pick which software package out of a plurality of packages to deploy based on the revision number, what software revisions are found on the destination environment, by revision priority, by the author of the changes, by a pre-determined priority list, or by other selection criteria. (68)    After selecting the software package (or packages) to deploy, the continuous deployment system 100 then deploys the software package to the destination environment. The destination environment could be a second testing environment (or third, fourth, etc.) or a production environment.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Andersen with the teachings of Michaely, Risbood, Mechelke, Kaufman in order to provide a system that teaches providing a secondary execution environment for the purposes of failover. Michaely, Risbood, Mechelke, Kaufman, Andersen are analogous art directed towards software deployment. Together Michaely, Risbood, Mechelke, Kaufman, Andersen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Andersen with the teachings of Michaely, Risbood, Mechelke, Kaufman by known methods and gained expected results.
Claim 37, the combination teaches the claim, wherein Anderson teaches “the non-transitory computer-readable storage medium of claim 34, wherein the instructions that cause the system to detect the occurrence further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to obtain from a monitoring entity an indication of the occurrence ([Fig. 6] test passed as event trigger [Col. 12, Lines 10-30] “At block 635, the continuous deployment system 100 automatically selects a software package for deployment. If there's only a single package ready for approval, then the continuous deployment system 100 selects that package for deployment to the next destination environment. If there are multiple software packages, then the continuous deployment system 100 determines which software packages to send to the next destination. For example, if there are multiple revisions of the same software package ready for deployment, the continuous deployment system 100 can pick the latest revision. The continuous deployment system 100 can pick which software package out of a plurality of packages to deploy based on the revision number, what software revisions are found on the destination environment, by revision priority, by the author of the changes, by a pre-determined priority list, or by other selection criteria. (68)    After selecting the software package (or packages) to deploy, the continuous deployment system 100 then deploys the software package to the destination environment. The destination environment could be a second testing environment (or third, fourth, etc.) or a production environment.”)”.
Rational to claim 23 is applied here.
Claims 28  are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in view of Michelsen.
Claim 28, the combination may not explicitly teach the limitations of the claim. 
Michelsen teaches “the system of claim 27, wherein the instructions that cause the system to detect occurrence of the trigger further comprise instructions that, as a result of being executed by the one or more processors, cause the system to: instantiate a second runtime environment; and cause the second runtime environment to monitor an external computing resource to detect occurrence of the trigger ([Col. 10, Lines 37-40] Turning to FIG. 3, a flowchart 300 is shown illustrating an example technique, performed, for example, by test coordinator 220 and/or test manager 210, in connection with the dynamic provisioning of computing devices in connection with an example virtual test. [Col. 11, Lines 9-31] Further, the health or performance of the hardware implementing the test can be monitored in whole or in part (e.g., in cooperation with a persistent test manager tool) by the test coordinator 410. As shown in FIG. 4A, represented by the graph 440, the health of the computing device implementing the initial simulator 415 is monitored. The health of the computing device can be based on the capacity of the device, including its remaining bandwidth, memory, and processing capacity. In the example of FIG. 4A, when the test first begins, an initial period of the test's execution can be monitored to develop a statistically meaningful set of test and hardware performance data, upon which future hardware assessment decisions and forecasts can be based. Accordingly, performance of the test and test hardware can be continuously monitored by the test coordinator 410 in order to develop a dataset documenting performance of the test lab. Periodically, the test coordinator 410 can determine that statistically sufficient data samples have been collected to justify forecasting, calculating, or otherwise determining whether additional hardware should be allocated and provisioned, dynamically during the test, to meet the needs of the test. This allows for the test coordinator 410 to calculate, and adjust, in real time the minimum, or optimal, amount of hardware resources needed for a particular test or test period.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Michelsen with the teachings of Michaely, Risbood, Mechelke, Kaufman, in order to provide a system that teaches providing monitoring tools for the purposes of situational awareness. Michaely, Risbood, Mechelke, Kaufman, Michelsen are analogous art directed towards software management. Together Michaely, Risbood, Mechelke, Kaufman, Michelsen teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Michelsen with the teachings of Michaely, Risbood, Mechelke, Kaufman by known methods and gained expected results.
Claims 32, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in view of Roundtree.
Claim 32, the combination may not explicitly teach the limitations of the claim. 
Roundtree teaches “the system of claim 27, wherein the command to instantiate the runtime environment further comprises a HyperText Transfer Protocol (HTTP) request transmitted from a computing device implementing the queue, and wherein the object is a JavaScript Object Notation (JSON) object ([0042] The system via the server 110 (using various components at the server) locally creates or compiles all necessary code files and other resource files to build the application. The system may then further compile the code and resource files into an executable file, or package them together into a distributable format, such as a cab file for Windows Mobile devices, a sis file for Symbian series 60 devices, or other file types, such as XML files, text files, .json files, and so on. The system may optionally provision the executable or package file to a mobile device, such as by sending a downloadable link embedded within an SMS message.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Roundtree with the teachings of Michaely, Risbood, Mechelke, Kaufman in order to provide a system that teaches as evidence return codes may be of HTTP type for the benefit of further application. Michaely, Risbood, Mechelke, Kaufman, Roundtree are analogous art directed towards software field. Together Michaely, Risbood, Mechelke, Kaufman, Roundtree teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Roundtree with the teachings of Michaely, Risbood, Mechelke, Kaufman, by known methods and gained expected results
Claim 39, “the non-transitory' computer-readable storage medium of claim 34, wherein the object is encoded in JavaScript Object Notation” is similar to claim 32 and therefore rejected with the same references and citations.
Claims 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in further view of Husain (Pub. No. US 2008/0201479)
Claim 33, the combination may not explicitly teach the limitations of the claim.
Husain teaches “the system of claim 27, wherein the runtime environment is associated with an interval of time at the expiration of which the runtime environment is terminated ([0197] “Once the expiry date of the virtual machine has been reached, the client software may automatically delete the virtual machine. In some embodiments the client software may use the time maintained by the server computer system clock in order to determine whether the expiry date has been reached, rather than using the local client computer system clock.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Husain with the teachings of Michaely, Risbood, Mechelke, Kaufman in order to provide a system that teaches expiration parameters in a package for the purposes of 
Claim 35, “the non-transitory computer-readable storage medium of claim 34, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to; determine the runtime environment has completed the task based at least in part on a HyperText Transfer Protocol (HTTP) response including a return code indicating the result of the task; and release computing resources associated with the runtime environment” is similar to claim 33 and therefore rejected with the same references and citations.
Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in further view of Rabeler (Pub. No. US 2012/0066465)
Claim 36, the combination may not explicitly teach the limitations of the claim.
Rabeler teaches “the non-transitory computer-readable storage medium of claim 34, wherein the task package further includes an indication of one or more tools to facilitate decoding executable code included in the task ([0048] Referring to FIG. 3, in step 300, the download agent 152 receives the update package 124. In step 302, the update decoder 154 detects COPYBACK instructions in the update package. For each COPYBACK instruction detected, in step 304, the update decoder 154 copies data corresponding to the COPYBACK instructions to a backup area. After the data corresponding to the COPYBACK instructions is copied to the backup area, in step 306, the update decoder 154 performs operations on the base data image corresponding to the instructions included in the update package to create the new data image. Here, when a COPYBACK instruction is encountered, data from the corresponding backup area is used. Thereafter, the procedure ends.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Rabeler with the teachings of Michaely, Risbood, Mechelke, Kaufman in .
Claims 38  are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in view of Andersen in view of Breternitz.
Claim 38, the combination may not explicitly teach the limitations of the claim.
Breternitz teaches “the non-transitory' computer-readable storage medium of claim 37, wherein the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to cause the monitoring entity to monitor performance of the task ([0085] “…In one embodiment, agents 46, 50 and/or other monitoring tools are pre-installed on each node 16 and are configured by configurator 22 at each node 16 based on configuration files 28… ” [0168] “Upon completion of the job, data aggregator 84 (FIG. 3) is operative to collect data from each node 16. In particular, the data collected by the monitoring tools of each node 16 (e.g., job output, performance statistics, application logs, etc.; see module 214) are accessed by control server 12 (e.g., memory 90 of FIG. 3).” See also [FIG. 3; 0095] “In one embodiment, the custom workload container module includes a configuration file (i.e. comprising exit logic) that contains user-defined instructions and parameters for executing the workload. Exemplary instructions include instructions for testing workload parameters that are uncommon in typical workloads and/or are unique to a specific workload. Other exemplary instructions of a custom workload container module include instructions (i.e. parameters as taught by Michaely) to redirect the output or log files (i.e. status report of a problem as taught by Michaely [Pg. 15]) of the execution to a different location for further analysis (i.e. one or more operations)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Breternitz with the teachings of Michaely, Risbood, Mechelke, Kaufman, .
Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Michaely in view of Risbood in view of Mechelke in view of Kaufman in further view of Sah (Pub. No. US 2007/0261047)
Claim 40, the combination may not explicitly teach the limitations of the claim.
Sah teaches “the non-transitory' computer-readable storage medium of claim 34, wherein the instructions that cause the system to instantiate the runtime environment further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to detect an additional occurrence of a second trigger indicated in the task package, where the second trigger specifies an expiration of an interval of time ([0052] The file 400 may contain a mechanism for enforcing a limited installation window 435. A limited installation window may be enforced in the `for testing` package to help prevent customers from installing an out-dated patch. A timestamp of a future date (the expiration date) may be registered in the package and during installation, the current date is compared with this timestamp. If the current date is beyond the date of expiration, installation is blocked and the user is presented with a message. In the implementation, the code for the check may be in an external library that is activated by the installer.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Sah with the teachings of Michaely, Risbood, Mechelke, Kaufman in order to provide a system that teaches maintain up to date software packages for the purposes of improved software deployment. Michaely, Risbood, Mechelke, Kaufman, Sah are analogous art directed towards software deployment. Together Michaely, Risbood, Mechelke, Kaufman, Sah teach every 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199